— In a matrimonial action, defendant husband appeals (1) as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Isseks, J.), dated June 17, 1983, as assessed child support arrears against him in the amount of $17,900, and (2) a judgment of the same court, dated July 6, 1983, which was entered thereon.
Appeal from the order dismissed (see Matter ofAho, 39 NY2d 241, 248).
Judgment affirmed.
Plaintiff is awarded one bill of costs.
Despite the fact that the 1972 judgment of divorce was entered in New York County, venue was properly based in Westchester County where defendant resides (see CPLR 5221, subd [a], par 4).
We find no merit in defendant’s other contention. Thompson, J. P., Bracken, Brown and Rubin, JJ., concur.